SANDERS, Justice.
This case is companion to Ingolia v. Lobrano, et al., La., 152 So.2d 7. The two cases were consolidated for argument before this Court. The facts have been fully stated in the companion case.
In the instant proceeding, the defendant, Richard K. Ingolia, appealed from the judgment of the district court dismissing his rule to show cause why the plaintiff, Charles S. Pique, Jr., should not be ordered to file a proper document cancelling the notice of lis pendens, which he had recorded in the records of Plaquemines Parish. The Court of Appeal affirmed the judgment of the district court.1 We granted certiorari.
In Ingolia v. Lobrano, et al., supra, the Clerk of Court has been ordered to cancel the notice of lis pendens. No useful purpose can now be served by ordering the plaintiff herein to file a cancellation document. We have concluded that the proper disposition is to dismiss the rule to show cause without prejudice.
For the reasons assigned, the judgment of the Court of Appeal, affirming the judgment of the district court, is reversed, and the rule to show cause is dismissed without prejudice. All costs in this Court are assessed against the plaintiff, Charles S. Pique, Jr.
HAMITER, J., dissents.

. 144 So.2d 638.